Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 1 of 7




          Exhibit Y
               Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 2 of 7




            ACP Journals


Ideas and Opinions | September 2021


The Case for Mandating COVID-19 Vaccines for Health Care
Workers                                                                                     FREE


Michael Klompas, MD, MPH, Madelyn Pearson, DNP, RN, Charles Morris, MD, MPH

Author, Article and Disclosure Information

https://doi.org/10.7326/M21-2366




Almost 15 years have passed since hospitals first began mandating influenza
vaccines for health care workers. This initially innovative but now common
policy was prompted by a dual desire to protect patients from health care–
acquired influenza and to protect the workplace from the disruption and
expense of worker illnesses. Health care organizations are now wrestling
with whether to mandate SARS-CoV-2 vaccination for all employees. We
believe that the case for mandating SARS-CoV-2 vaccines for health care
workers is substantially stronger than the case was for mandating influenza
vaccines (Table).
Table The Case for Mandating COVID-19 Vaccines for Health Care Workers: Comparison of Influenza
Versus COVID-19
          Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 3 of 7




The Morbidity and Mortality of COVID-19 Far Exceeds That
of Influenza

The mortality rate for influenza is estimated to be 1 in 1000, whereas that for
SARS-CoV-2 is closer to 1 in 100 to 250 (1). Patients with COVID-19 are more
likely to require hospital admission, have respiratory failure, and require
prolonged intensive care than those with influenza (2). In 2020 alone, SARS-
CoV-2 is estimated to have caused more than 522 000 excess deaths in the
United States (3). Post–COVID-19 symptoms also seem to be more common,
more pronounced, and more long-lasting than those after influenza.
SARS-CoV-2 Threatens Essential Workers' Lives

Vaccines for SARS-CoV-2 save lives (4). Health care workers and other
essential workers have higher rates of infection than people in other fields
(5). According to the Centers for Disease Control and Prevention, more than
1600 U.S. health care workers have died of COVID-19 thus far. Although it is
unclear how many of these infections were acquired in the workplace versus
the community, vaccine mandates will prevent infections, severe illness, and
deaths in health care workers no matter where they are exposed.
Nosocomial Transmission of SARS-CoV-2 Is Common
          Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 4 of 7

Up to two thirds of cases of SARS-CoV-2 infection are attributable to
asymptomatic and presymptomatic transmissions. Hospitals have
undertaken considerable efforts to stop staff from working while sick, but
these policies do not prevent staff with silent infections from coming to work
and potentially infecting patients and colleagues. In some cases, staff-to-
patient and staff-to-staff transmissions have led to large clusters (6).
Universal masking diminishes this risk, but perfect adherence is not realistic
and surgical masks are not perfectly protective; nosocomial transmission
despite masks has been well documented (7). Vaccines, by contrast, provide
constant protection without requiring reminders, persuasion, mask-fitting
aids, or behavioral changes.
SARS-CoV-2 Vaccination for Health Care Workers Is
Health Care Delivery

We believe that there is an extra onus on health care workers to protect
themselves from SARS-CoV-2 in order to protect patients. Health care
workers routinely tend to the elderly, ill, and vulnerable, in whom SARS-CoV-
2 infection is more likely to be deadly. We cannot rely on patients being
vaccinated to prevent nosocomial transmission because some patients
cannot get the vaccine, some will decline, and vaccine may not be effective
in immunocompromised patients (8). Vaccinating health care workers,
however, helps protect even unvaccinated patients because SARS-CoV-2
vaccines are associated with fewer infections overall, less silent carriage, and
less risk for transmission (4, 9).
         Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 5 of 7


COVID-19 Vaccines Are More Effective Than Influenza
Vaccines

The estimated effectiveness of influenza vaccines varies by season but
generally ranges from 30% to 50%. The 2 messenger RNA vaccines for SARS-
CoV-2, by contrast, are more than 90% effective. Notwithstanding the
moderate effectiveness of influenza vaccines, randomized trials suggest that
vaccinating health care workers in congregate health care settings may
decrease patient deaths by 30% (10). The life-saving effects of vaccinating
health care workers against COVID-19 will be that much greater given these
vaccines' greater effectiveness against a pathogen that is more common and
more deadly than influenza.
SARS-CoV-2 Is More Disruptive to Hospital Operations
Than Influenza

The SARS-CoV-2 pandemic has had an unprecedented effect on day-to-day
operations in health care. Changes include universal masking, daily
attestations of health, limitations on visitors, cancellations of surgery and
elective admissions, cancellation of in-person meetings and education
sessions, cancellation of travel, and much more. Universal vaccination is the
pathway to rolling back these disruptions and returning to normal
operations.
SARS-CoV-2 Is More Disruptive to Workforce Continuity
Than Influenza
         Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 6 of 7

Vaccinating health care workers will help preserve workforce continuity.
Workers with influenza are typically allowed to return to work 24 hours after
their fever subsides. Staff with SARS-CoV-2 infection, however, are required
to isolate for at least 10 days, even if their symptoms resolve well before
then. Staff shortages have pushed some hospitals to cancel procedures, close
units, and reduce elective admissions, thereby putting patients at risk due to
deferred care. Vaccines will help keep more staff healthy and at work.
SARS-CoV-2 Vaccines Are Safe

More adults have now been inoculated against SARS-CoV-2 than are typically
vaccinated against influenza in a given year. More than 300 million doses of
SARS-CoV-2 vaccine have been administered in the United States alone, and
more than 65% of U.S. adults have been vaccinated. By contrast, in a typical
influenza season only about 150 million to 175 million doses of influenza
vaccine are administered and fewer than 50% of adults are immunized.
Despite the enormous number of people who have now received SARS-CoV-2
vaccines, serious side effects have been exceedingly rare. We acknowledge
that some life-threating adverse effects and deaths have occurred, but the
incidence of these complications is vanishingly small, is substantially lower
than the risk for complications of COVID-19, and is far outweighed in our
opinion by the likelihood of benefit to both health care workers and their
patients. Similarly, we believe that these benefits also outweigh the other
possible reasons that health care workers may object to vaccination,
including fear of postvaccine side effects, concerns about fetal safety,
                 Case 1:21-cv-01009-DNH-ML Document 16-25 Filed 09/22/21 Page 7 of 7

philosophical disagreement, and perceived invulnerability to serious
infection.
Many organizations contemplating mandating SARS-CoV-2 vaccines are
reluctant to move forward while vaccines remain under emergency use
authorization. Some are also concerned about legal challenges. As more
safety data on the vaccines rapidly accumulate, however, there is every
expectation of full approval from the U.S. Food and Drug Administration
later this year, and the courts have ruled in favor of health care organizations
on the legal challenges that have come forward thus far. Now is the time for
organizations to ready themselves to adopt mandatory vaccination policies
as soon as full approval is granted. This includes drafting policies, educating
employees about vaccine safety and effectiveness, developing strategies to
address unvaccinated employees' specific concerns, ensuring easy vaccine
access, partnering with employee leaders and unions to make a shared case
for universal vaccination, weighing potential exemptions, and
foreshadowing the road ahead for all.
Comments

3 Comments                                                                  SIGN IN TO SUBMIT A COMMENT




Alex Sherriffs   •   UCSF-Fresno   •   10 August 2021


First do no harm.

An abiding ethic for physicians is "first do no harm". We expect to face some personal risks as we care for
patients. I feel a duty to all patients to try to protect them from harm that I might cause, including exposing
them to infections. The personal protection (and risk) I might gain (or be exposed to) from an immunization is
